DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

	A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-8 are rejected under 35 U.S.C. 102(a) as being anticipated by Kiser et al (U.S. Pat. No. 6,687,560 B2).  
The teaching of Kiser et al broadly discloses the method and system for providing personnel analysis survey data from a plurality of reference providers identified by a job candidate for use by an employer.  The teaching of Kiser et al discloses the predetermined set of competency based questions requesting quantitative responses (30) to provide a set of predetermined competence for the object person, the adapt processor having the I/O interface (10) operable to transmit through the internet a predetermined subset of the competency based questions to a set of reference individuals and to receive through the internet the response from members of the set of reference individuals and to continuing cumulative quantitative analysis of each parameter in the subset of competency based questions, which is the web page containing the survey questions, the client terminal having the client computer (24) to permit interrogation of the cumulative quantitative analysis which is based on more than a predetermined number of responses received from the reference individuals, and the analysis module generating the candidate report which contains the score for each survey question in a group of category (see column 4, line 40 to column 9, line 64, and column 12, line 47 to column 14, line 25). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thompson (USPGPUB 2004/0210661).
Regarding claim 1, Thompson discloses a computer implemented system for collecting and analyzing survey data from a plurality of reference providers identified by a job candidate for use by an employer. A candidate database that stores the data is provided from reference individuals for a job candidate (see paragraph 75). A collection module is operable to send an electronic communication to the providers to request completion of a survey and receive answers from the users for storage, (see paragraphs 70 and 72). An analysis module combines the survey data from the plurality of reference providers (see description of SAM module).  Thompson fails to disclose generating a report for an employer. While the Examiner feels this is likely due to using a romantic matching example, one of ordinary skill in the art would recognize a need for employers to view reports to see prospective applicants enabling them to use secondary considerations to hire prospective applicants. Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to generate a candidate report for an employer so the employers could view complete information and make the best decisions possible using secondary considerations not accounted for by the SAM module.
Regarding claim 2, Thompson disclose a survey database that stores survey questions, having to do with different job types and allows an employer to select a job type (see paragraph 53). Thompson does not disclose a customized survey for the selected job type. While the Examiner feels this is likely due to using a romantic matching example, one of ordinary skill in the art would recognize a survey specific to a job would be advantageous to assess the skills of the individual. It would therefore be obvious to one of ordinary skill in the art at the time of the invention to customize a survey for a selected job type.
Regarding claim 3, Thompson does not disclose competency based questions. While the Examiner feels this is likely due to using a romantic matching example, one of ordinary skill in the art would be motivated to ask competency related questions to a prospective employee to ensure the employee was able to do the job applied for. It would therefore be obvious to one of ordinary skill in the art at the time of the invention to ask competency based questions to prospective applicants on a survey to ensure they were able to ably perform a task, function or project.
Regarding claim 4, Thompson discloses a web page generated to ask survey questions and receive answers (see paragraph 70).
Regarding claim 5, Thompson discloses the survey to include a plurality of questions (see paragraph 72). The answers are assigned a score and provides a graphical button for each number (see related scores Paragraph 160, 163).
Regarding claim 6, Thompson discloses the collection module is operable to provide status information (see paragraph 157). Thompson fails to disclose the information is regarding the progress of completing survey questions. However, one of ordinary skill in the art would recognize that it would be advantageous to monitor the progress of the survey to ascertain qualities of the individual such as whether the individual spends too much time thinking about each question, whether the individual doesn’t think about the question at all, and others. It would therefore be obvious to one of ordinary skill in the art to provide survey progress information as part of the status information to allow prospective employers to ascertain unique qualities of the individual that may be difficult to monitor over a computer.
Regarding claim 7, Thompson fails to disclose generating a report for an employer containing an average of all the answers provided by a reference. While the Examiner feels this is likely due to using a romantic matching example, one of ordinary skill in the art would recognize the need for employers to view reports to see prospective applicants enabling them to use secondary considerations to hire prospective applicants and quickly assign them a ranking. Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to generate a candidate report for an employer so the employers could view complete information and make the best decisions possible using secondary considerations not accounted for by the SAM module.
Regarding claim 8, Thompson discloses the questions are grouped into categories (see paragraph 72, and paragraph 73). Thompson fails to disclose generating a report for an employer. While the Examiner feels this is likely due to using a romantic matching example, one of ordinary skill in the art would recognize a need for employers to view reports to see prospective applicants enabling them to use secondary considerations to hire prospective applicants. Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to generate a candidate report for an employer so the employers could view complete information and make the best decisions possible using secondary considerations not accounted for by the SAM module.
Conclusion
Vivona (U.S. Pat. No. 5,960,407) discloses the system for the survey participants to answer questions to use for estimating characteristics of a large population.  Mitsuoka et al (U.S. Pat. No. 6,466,914 B2) teaches the job brokering apparatus comprising a contractor candidate notification portion for notifying the job-provider client of the contractor candidates and a job offer judgement receiving portion for receiving a judgement from the job-provider client whether to notify the job offer to one or more contractor candidates.  Phillips et al (U.S. Pat. No. 6,473,084 B1) discloses the contest allowing participants to select and predict a number of variables from among a set of variables.  The contest predictions might be supplemented by providing various survey questions through the day.  Kurzius et al. U.S. 6,385,620 - System and method for the management of candidate recruiting information.
This is a CON of applicant's earlier Application No. 10/912,433 and 15/828,000.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715